

Exhibit 10.5
FIRST AMENDMENT TO THE KELLY SERVICES, INC. NON-EMPLOYEE DIRECTORS DEFERRED
COMPENSATION PLAN
WHEREAS, KELLY SERVICES, INC permits its directors to defer all of a portion of
their Annual Retainer pursuant to its NON-EMPLOYEE DIRECTORS DEFERRED
COMPENSATION PLAN (the “Plan”) and that a director can elect to credit any
portion of such Deferred Compensation to Common Stock Units in accordance with
Article 5 of the Plan.
WHEREAS, Section 11(b) of the KELLY SERVICES, INC. EQUITY INCENTIVE PLAN (the
“EIP”) provides that the portion of the Annual Retainer to be paid in Common
Stock will be issued pursuant to the EIP.
WHEREAS, the Board of Directors clarifies that any additional shares of Common
Stock issued pursuant to the Plan and an election made in accordance with
Section 5.2 of the Plan will also be issued from the share reserve stated in the
EIP.
WHEREAS, the following provisions adopted pursuant to this Amendment are
consistent with the operation of the Plan and ratify the manner that the Plan
has been administered.
NOW, THEREFORE, THE BOARD OF DIRECTORS (the “Board”) OF KELLY SERVICES, INC
HEREBY AUTHORIZES AND ADOPTS THE FOLLOWING AMENDMENTS: 
RESOLVED, New Section 5.4 is added to read as follows,
To the extent that a Participant makes an election to invest Deferred
Compensation into Common Stock Units, the Common Stock distributed pursuant to
this Plan from such Account shall be issued from, and shall count against the
share reserve of, the Kelly Services, Inc. Equity Incentive Plan (“EIP”) or a
successor shareholder-approved equity compensation plan of the Company. For
purpose of applying the $500,000 annual limit of Company Stock that can be
granted pursuant to EIP Section 5(c)(vi) to any single Director during the
twelve-month period beginning with each annual shareholder meeting, the Fair
Market Value (as defined in the EIP) of the Company Stock on the following dates
shall be used and such amount will be aggregated with the Company Stock granted
to a Director pursuant to EIP Section 11(b),
(a) with respect to an investment election that first applies to Deferred
Compensation credited to an Account at the next annual meeting of stockholder,
the Fair Market Value of a share of Company Stock on the first business day next
following the annual meeting will be used, provided that with respect to a
Director elected to the Board between annual meetings, the Fair Market Value on
the first business day following his or her election to the Board will be used,
and
(b) with respect to an investment election that applies to Deferred Compensation
later than the period referenced in (a), the Fair Market Value as of the date
the investment election is effective will be used.
In the event that the $500,000 annual limit of Company Stock that can be granted
pursuant to EIP Section 5(c)(vi) is inadvertently exceeded, the investment
election to credit an Account with Common Stock Units that exceeds such amount
will be ineffective and void to the extent of such excess amount.
RESOLVED, Section 6.2 is revised to add the following sentence at the end
thereof,
The fraction determined pursuant to this Section 6.2 to reflect installment
payments will be applied against the amounts in each investment category in a
Participant’s Account proportionately, whether payable in cash or in Common
Stock, and distributed accordingly.
1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, these amendments have been and will continue to be applied
to the operation of the Plan.


KELLY SERVICES, INC.





By/s/ James M. PolehnaTitle: Senior Vice President and Corporate Secretary



2

